Citation Nr: 1146537	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted entitlement to service connection for PTSD and assigned a 10 percent disability rating, effective April 17, 2007.  In August 2008, the RO issued a second rating decision increasing the Veteran's disability rating for PTSD to 30 percent, effective April 17, 2007.  As such, the issue on appeal has been recharacterized accordingly on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's VA psychiatric treatment records from September 2008 show that he received weekly individual and group therapy at the Chattanooga Vet Center.  These records are not present in the claims folder.  Therefore, additional development is required in this case.  On remand, the RO/AMC should obtain the Veteran's treatment records from the Chattanooga Vet Center and any additional recent treatment records from the VA Medical Center in Nashville, Tennessee. 
38 U.S.C.A. §  5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(3) (2011).  

Additionally, the Veteran should be provided with a current VA psychiatric examination in order to assess the current severity of his service-connected PTSD as his most recent examination was in July 2007, more than four years ago.  
38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records related to his PTSD from the Chattanooga Vet Center.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records related to his PTSD from the VA Medical Center in Nashville, Tennessee, dated since November 2008.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.  

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


